
	

114 HR 4983 IH: To provide information to prescribers in Federally qualified health centers and facilities of the Indian Health Service on best practices for prescribing naloxone.
U.S. House of Representatives
2016-04-18
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		I
		114th CONGRESS
		2d Session
		H. R. 4983
		IN THE HOUSE OF REPRESENTATIVES
		
			April 18, 2016
			Mr. Griffith introduced the following bill; which was referred to the Committee on Energy and Commerce, and in addition to the Committee on Natural Resources, for a period to be subsequently determined by the Speaker, in each case for consideration of such
			 provisions as fall within the jurisdiction of the committee concerned
		
		A BILL
		To provide information to prescribers in Federally qualified health centers and facilities of the
			 Indian Health Service on best practices for prescribing naloxone.
	
	
		1.Providing information to prescribers in certain Federal health care and medical facilities on best
			 practices for prescribing Naloxone
 (a)In generalNot later than 180 days after the date of enactment of this Act, the Secretary of Health and Human Services (in this section referred to as the Secretary) shall, as appropriate, provide information to prescribers within Federally qualified health centers (as defined in paragraph (4) of section 1861(aa) of the Social Security Act (42 U.S.C. 1395x(aa))), and the health care facilities of the Indian Health Service, on best practices for prescribing naloxone for patients receiving chronic opioid therapy, patients being treated for opioid use disorders, and other patients that a provider identifies as having an elevated risk of overdose from heroin or prescription opioid therapies.
 (b)Not establishing a medical standard of careThe information on best practices provided under this section shall not be construed as constituting or establishing a medical standard of care for prescribing naloxone for patients described in subsection (a).
 (c)No authorization of any additional appropriationsThe Secretary shall carry out this section through funds otherwise appropriated and nothing in this section shall be construed as authorizing the appropriations of additional funds to carry out this section.
 (d)Elevated risk of overdose definedIn this section, the term elevated risk of overdose has the meaning given such term by the Secretary, which— (1)may be based on the criteria provided in the Opioid Overdose Toolkit published by the Substance Abuse and Mental Health Services Administration (SAMHSA); and
 (2)may include patients on a first course opioid treatment, patients using extended-release and long-acting opioid analgesic, and patients with a respiratory disease or other comorbidities.
				
